RONALD L. BRICKER, Petitioner
v.
COMMONWEALTH OF PENNSYLVANIA, THOMAS CORBETT IN HIS INDIVIDUAL AND OFFICIAL CAPACITY; JEN BEVAN, ATTORNEY; JUSTIN J. MCSWANE; R. MARK THOMAS; DIANE MORGAN; JOSEPH H. KLEINFELTER; MARK F. BAYLEY; JAMES PLANKA; DAVID H. JUDY; DAVID J. SWEITZER; JOHN S. ZEIDERS; LORI SHAFEEI; DIANE DOYLE; MR. AND MRS. (BERTRAM AND) SIMONE WALTON; AND MR. ED MARTIN, IN THEIR INDIVIDUAL AND OFFICIAL CAPACITY, Respondents.
No. 1087 MAL 2006.
Supreme Court of Pennsylvania, Middle District.
April 13, 2007.

ORDER
PER CURIAM
AND NOW, this 13TH day of April, 2007, the Petition for Allowance of Appeal is hereby DENIED.
Mr. Justice Fitzgerald III did not participate in the consideration or decision of this matter.